Title: To George Washington from Alexander Hamilton, 22 April 1794
From: Hamilton, Alexander
To: Washington, George


          
            [Philadelphia 22 April 1794]
          
          The Secretary of the Treasury presents his respects to the President ⟨&⟩ has the
            honor to transmit sundry drafts of Passports in cases which have been handed to him for
            that purpose by the Secretary of State. In some instances though the names of the vessels appear in the documents, those of the masters do not. If
            the President thinks fit to sign them as they are care will be taken that they are
            properly filled.
          
            
               
              Recovery
              Baltimore
            
            
              Schooner
              Providentia
               Do
            
            
              Ship
              Govr. Hamilton
              Charleston, Richd West, Master
            
            
              Brigte
              Sally
              Philadelphia
            
            
              Brigt.
              Betsey
              Ditto    Thos Adams, Master
            
            
              Brigt.
              Franklin
              Ditto
            
          
        